Title: To Thomas Jefferson from Richard Price, 21 March 1785
From: Price, Richard
To: Jefferson, Thomas



Dear Sir
Newington Green, Mch. 21st. 1785

I received with peculiar pleasure the favour of your letter by Dr. Bancroft, and I return you my best thanks for it. Your favourable reception of the pamphlet which I desired Dr. Franklin to present to you cannot but make me happy; and I am willing to  infer from it that this effusion of my zeal will not be ill received in America. The eyes of the friends of liberty and humanity are now fixed on that country. The united States have an open field before them, and advantages for establishing a plan favourable to the improvement of the world which no people ever had in an equal degree. Amidst the accounts of distress and confusion among them which we are often receiving in London, the information which you and Dr. Franklin have communicated to me comforts and encourages me, and determines me to maintain my hopes with respect to them.
Such an enlargement of the powers of Congress as shall, without hazarding too much public liberty, make it capable of preserving peace and of properly conducting and maintaining the union, is an essential point; and the right Settlement of it requires the greatest Wisdom. You have gratify’d me much by acquainting me that a Sense of this is becoming general in America, and by pointing out to me that character of the confederated governments which is likely to preserve and improve them. The character, however, of popular governments depending on the character of the people; if the people deviate from Simplicity of manners into luxury, the love of Shew, and extravagance, the governments must become corrupt and tyrannical. Such a deviation has, I am afraid, taken place along the Sea coast of America and in Some of the principal towns, and nothing can be more threatening. It is promoted by a rage for foreign trade; and there is danger, if some calamity does not give a Salutary check, that it will Spread among the body of the people till the infection becomes general and the new governments are render’d images of our European governments.
There is, I fancy, no probability that Britain can be brought to consent to that reciprocity in trade which the united States expect. This is Sad policy in Britain; but it may turn out to be best for America; and Should the issue be our exclusion from the American ports, we may be ruined, but I do not See that America would Suffer in its true interest. The fixed conviction, however, among us is that such an exclusion cannot take place, and that we are able to Supply America on so much better terms than any other country that, do what we will, we must have its trade. But, Dear Sir, I ask your pardon for detaining you by entering on a Subject of which probably I am not a competent judge. I meant by these lines, when I begun them, only to make my grateful acknowledgments to you for the kind notice you have taken of me by your letter; a notice  the agreeableness of which is much increased by the high opinion I have been led to entertain of your character and merit. With great respect and every good wish, I am, Sir, your most obedt. and humble Servt.,

Richd. Price


I have desired Dr. Franklin to convey to you a copy of an edition of my Observations &c. which has been just published here. You will find that I have made considerable additions by inserting a translation of Mr. Turgot’s letter and also a translation of a French tract convey’d to me by Dr. Franklin. The Observations are the very Same except two or three corrections of no particular consequence, and an additional note in the Section on the dangers to which the American states are exposed.

